In an action to recover rent allegedly due and owing under a written lease, the defendant-tenant-assignee, Lane Chair Rental, Inc. (hereafter referred to as Lane), appeals from a judgment of the Supreme Court, Nassau County, entered January 27,1959, after trial before the court without a jury, in favor of the plaintiffs landlords and against it for $986.20; and the said landlords cross-appeal from said judgment on the ground of inadequacy, in that they were not awarded $2,000, with interest and costs, as demanded in their amended complaint. After Lane went into possession of the demised premises, it exercised a renewal option as provided in the lease. During the term of the renewal, it assigned the lease to the defendant Milton’s Delicatessen, Inc., as against whom the action was discontinued at the trial. At about the same time, the landlords, at the instance and request of Lane, entered into an agreement with the second assignee, Milton’s, modifying the lease in some respects, and providing that otherwise the original lease was to remain in effect. Subsequently, the landlords accepted a surrender of the lease from Milton’s. The judgment appealed from provides that the landlords recover from Lane the unpaid rent for the period up to the surrender of the lease by Milton’s and denies a recovery for unpaid rent accruing subsequent to the surrender. Judgment affirmed, without costs: No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. [16 Misc 2d 735.]